           Case 2:21-cv-01591-WB Document 12 Filed 06/15/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TYRONE SHEPHERD,                                       CIVIL ACTION
              Plaintiff,

               v.
                                                       NO. 21-1591
ANNE MARIE COYLE,
              Defendant.

                                       ORDER

      AND NOW, this15th day of June, 2021, upon consideration of Tyrone Shepherd’s pro se

Complaint (ECF No. 1), it is HEREBY ORDERED that:

      1.      Shepherd’s Complaint is DISMISSED WITH PREJUDICE.

      2.       The Clerk of Court shall TERMINATE this case and mark it CLOSED.



                                        BY THE COURT:

                                                      /s/Wendy Beetlestone, J.

                                        WENDY BEETLESTONE, J.
